DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram boxes 70, 71b (all instances), 72b (all instances), 72c (all instances), 72d, 72e, and 110 , found in Figures 1, 10, and 13 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-14 are rejected as being indefinite as a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Additionally, a claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim the subject matter of the invention. (Please see Ex parte Lyell, 17 USPQ2d 1548 (1990).) Claim 1 recites the term “first operation” which is directed to the process rather than the apparatus of the claim, especially as the claim fails to provide an element which can perform the recited “first operation”. A person of ordinary skill in the art would not be able to ascertain whether the infringement occurred by building a sensor capable of the action or when using a sensor that implemented the action. Claims 3-14 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claims 1 and 3-14 are further rejected as being indefinite as the term “PR/PT being not less than 0.97 times and not more than 1.03 times (NR + j), j not being n·NR/m, m being an integer not less than 1 and not more than k, n being an integer not more than (m-1), j being an integer not less than 1 and not more than (NR – 1), k being an integer not less than 2 and not more than 6” (as found in claim 1) would not allow a person of ordinary skill in the art to ascertain the metes and bounds of the claimed invention and determine whether or not infringement occurs.
The equations in the claims make the pitch ratio dependent on the term “j” which can be an arbitrary integer with a wide array of choices. It is only limited by being a positive integer less than NR and not equal to “n·NR/m” of which both “n” and “m” are arbitrarily chosen integers of which “n” is any positive integer less than “m” and “m” being which is an arbitrary integer between “1 to 6”. The negative limitation of “j not being equal to n*NR/m” combined with depending on the arbitrary choice of integers for “n” and “m” make the claim boundaries difficult to ascertain. For instance, a person of ordinary skill could take “j” as equal to 2 and NR equal to 4 and not infringe the claim if n=2 and m=4 as it makes j = n*NR/m, but applicant could argue that with n=1 and m=4 there was infringement due to the condition of “j not equal to n*NR/m” being satisfied. Thus, one could use the same value for “j” to calculate the pitch ratio and infringe depending on the values of “n” and “m” chosen as the claim is dependent on a negative limitation which depends on arbitrarily chosen numbers that do not even change the pitch ratio. Thus, it would not be possible for one of ordinary skill in the art to determine if infringement occurred. Thus claim 1 is indefinite and claims 3-4 are indefinite as they fail to correct the problems of claim 1 from which they depend.
Claim 2 is rejected as being indefinite as a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Additionally, a claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim the subject matter of the invention. (Please see Ex parte Lyell, 17 USPQ2d 1548 (1990).) Claim 2 recites the term “first operation” which is directed to the process rather than the apparatus of the claim, especially as the claim fails to provide an element which can perform the recited “first operation”. Claim 2 recites the phrase “the plurality of first elements emitting a first ultrasonic wave” which is directed to the process rather than the apparatus of the claim. A person of ordinary skill in the art would not be able to ascertain whether the infringement occurred by building a sensor capable of the action or when using a sensor that implemented the action.
Claim 2 is further rejected as being indefinite as the term “PR/PT being not less than 0.97 times and not more than 1.03 times (NR + j), j not being n·NR/m, m being an integer not less than 1 and not more than k, n being an integer not more than (m-1), j being an integer not less than 1 and not more than (NR – 1), k being an integer not less than 2 and not more than 6” would not allow a person of ordinary skill in the art to ascertain the metes and bounds of the claimed invention and determine whether or not infringement occurs.
The equations in the claims make the pitch ratio dependent on the term “j” which can be an arbitrary integer with a wide array of choices. It is only limited by being a positive integer less than NR and not equal to “n·NR/m” of which both “n” and “m” are arbitrarily chosen integers of which “n” is any positive integer less than “m” and “m” being which is an arbitrary integer between “1 to 6”. The negative limitation of “j not being equal to n*NR/m” combined with depending on the arbitrary choice of integers for “n” and “m” make the claim boundaries difficult to ascertain. For instance, a person of ordinary skill could take “j” as equal to 2 and NR equal to 4 and not infringe the claim if n=2 and m=4 as it makes j = n*NR/m, but applicant could argue that with n=1 and m=4 there was infringement due to the condition of “j not equal to n*NR/m” being satisfied. Thus, one could use the same value for “j” to calculate the pitch ratio and infringe depending on the values of “n” and “m” chosen as the claim is dependent on a negative limitation which depends on arbitrarily chosen numbers that do not even change the pitch ratio. Thus, it would not be possible for one of ordinary skill in the art to determine if infringement occurred. Thus claim 2 is indefinite.
Claims 1 and 2 are further rejected as being indefinite as the claims contain subject matter within brackets, specifically the phrase “NR being an integer of 3 or more”, such that one of ordinary skill in the art cannot fully determine if the material enclosed in the brackets is actually part of the claimed subject matter or not. Thus, the claims are rendered indefinite.
Claim 4 is rejected as being indefinite as the claims contain subject matter within brackets, specifically the phrase “α being an integer of 2 or more”, such that one of ordinary skill in the art cannot fully determine if the material enclosed in the brackets is actually part of the claimed subject matter or not. Thus, the claim is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (WO 2010131394 A1).
Regarding claim 1, Sasaki  (Abstract; Claim 1) discloses an ultrasonic sensor (Abstract, Claim 1) comprising a plurality of first elements (Abstract; Claim 1); and a plurality of second elements (Abstract; Claim 1), the plurality of first elements emitting a first ultrasonic wave (Abstract, Claim 1); a first operation being performed, the first operation including processing based on a first signal, the first signal corresponding to a first reflected wave of the first ultrasonic wave and being obtained from NR the plurality of the second elements (NR being an integer of 3 or more) (Abstract; Claim 1); the plurality of first elements being arranged along a first direction at a first pitch PT, the first pitch PT, being in the first direction (Abstract; Claim 1); the NR second elements being arranged at a pitch of the plurality of second elements, a component in the first direction of the pitch of the plurality of second elements being a second pitch PR (Abstract; Claim 1 disclose that pitch is different); PT/PR being not less than 0.97 times and not more than 1.03 times (NR + j)/NR, j not being n·NR/m, m being an integer not less than 1 and not more than k, n being an integer not less than 1 and not more than (m - 1), j being an integer not less than 1 and not more than (NR - 1), k being an integer not less than 2 and not more than 6 (Any number of elements can be chosen; As choosing which set is 1st element and which is 2nd element is arbitrary, pitch ratio in Sasaki  can be 2 and when choosing a “j” close to number of NR gives a ratio that is within 0.97 times to 1.03 times to 2. An example using Sasaki , Examiner has a PT/PR = 2. When taking NR = 100; k = 2; m = 2; n = 1 and that j = 99 is not equal to n·NR/m = 50. This will result in a (NR + j)/NR = 1.99 for which the PT/PR = 2 is between 0.97 times and 1.03 times (NR + j)/NR. This satisfies all the claim limitations and reads on the claim).
With regards to claim 2, Sasaki  (Abstract; Claim 1) discloses an ultrasonic sensor (Abstract, Claim 1) comprising a plurality of first elements (Abstract; Claim 1); and a plurality of second elements, (Abstract; Claim 1); the plurality of first element emitting a first ultrasonic wave (Abstract, Claim 1); a first operation being performed, the first operation including processing based on a first signal, the first signal corresponding to a first reflected wave of the first ultrasonic wave and being obtained from NR of the second elements (Piezoelectric elements are able to mutually convert signals between electrical and ultrasonic; Abstract; Claim 1), (NR being an integer of 3 or more) included in the plurality of second elements (Abstract; Claim 1);  the plurality of first elements being arranged in a first direction at a first pitch PT, the first pitch PT being in the first direction; the NR second elements being arranged at a pitch of the plurality of second elements (Abstract; Claim 1), a component in the first direction of the pitch of the plurality of second elements being a second pitch PR (Abstract, Claim 1); NR, the first pitch PT, and the second pitch PR satisfying PR/PT = (NR + j)/NR, and j not equal to n·NR/m, m being an integer not less than 1 and not more than k, n being an integer not less than 1 and not more than (m - 1), j being an integer not less than 1 and not more than (NR - 1), k being an integer not less than 2 and not more than 6. (Any number of elements can be chosen; As choosing which set is 1st element and which is 2nd is arbitrary, pitch ratio in Sasaki  can be 2 and when choosing a “j” close to number of NR gives a ratio that is within 0.97 times to 1.03 times to 2. An example using Sasaki , Examiner has a PR/PT = 2. When taking NR = 100; k = 2; m = 2; n = 1 and that j = 99 is not equal to n*NR2/m=50. This will result in a (NR2+)/NR2 =1.99 for which the PR2/PR1=2 is between 0.97 times and 1.03 times (NR2+))/NR2. This satisfies all the claim limitations and reads on the claim).
With regards to claim 3, Sasaki  teaches further comprising a processor (control unit 16), in the first operation, the processor causing the first ultrasonic wave to be emitted from the plurality of first elements (Abstract, Claim 1, Description of Embodiments - paragraph 11); in the first operation, the processor (control unit 16) being capable of acquiring the first signal and outputting a first operation signal (Abstract, Claim 1, Description of Embodiments – paragraph 12), the first operation signal including a result of the processing based on the first signal (Abstract, Claim 1, Description of Embodiments – paragraphs 11-16).
With regards to claim 4, Sasaki  discloses wherein NR and (NR + j) have a common divisor α (α being an integer of 2 or more), NR being a product of the common divisor α and β, the processor also being configured to perform a second operation, in the second operation, the processor causing the plurality of first elements to emit a second ultrasonic wave (inherent in the imaging being performed), and the processor performing a second processing based on a second signal, the second signal corresponding to a second reflected wave of the second ultrasonic wave and being obtained from β of the second elements included in the plurality of second elements (Description of embodiments – paragraphs 13 and 41, discuss filtering (extracting) which is basically processing certain signals received and thus meets the requirements of the claimed invention).
With regards to claim 6, Sasaki  discloses the second pitch PR being greater than 1/2 of a wavelength of the first ultrasonic wave (Description of Embodiments – paragraphs 28-29 in Sasaki  has the pitch p ≤ λ (1+ |sin ϴθ |) and for angles 0 to 45 degrees which has the pitch more than half the wavelength as it varies from p = λ at sin 0 and p = 0.54λ at sin 45 all of which is greater than 0.5λ].
With regards to claim 7, Sasaki  discloses the first pitch PT being greater than 1/2 of a wavelength of the first ultrasonic wave (Description of Embodiments – paragraphs 28-29 in Sasaki  has the pitch p ≤ λ (1+ |sin ϴθ |) and for angles 0 to 45 degrees which has the pitch more than half the wavelength as it varies from p = λ at sin 0 and p = 0.54λ at sin 45 all of which is greater than 0.5λ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki.
With regards to claim 5, Sasaki does not explicitly disclose a plurality of third elements; and a plurality of fourth elements, the plurality of third elements being arranged in the first direction at the first pitch PT, the plurality of fourth elements being arranged at a pitch of the plurality of fourth elements, a component in the first direction of the pitch of the plurality of fourth elements being the second pitch PR, the processor also performing a third operation, in the third operation the process causing a third ultrasonic wave to be emitted from the plurality of first elements and the plurality of third elements, the processor performing processing based on a third signal and a fourth signal, the third signal corresponding to a third reflected wave of the third ultrasonic wave and being obtained from the NR second elements, the fourth signal corresponding to the third reflected wave and being obtained from the plurality of fourth elements (Abstract; Claims 1, 3; Any number of elements can be chosen; As choosing which set is 1st element and which is 2nd is arbitrary, pitch ratio in Sasaki can be 2 and when choosing a “j” close to number of NR gives a ratio that is within 0.97 times to 1.03 times to 2. An example using Sasaki, Examiner has a PR/PT = 2. When taking NR = 100; k = 2; m = 2; n = 1 and that j = 99 is not equal to n·NR/m = 50. This will result in a (NR + j)/NR = 1.99 for which the PR/PT = 2 is between 0.97 times and 1.03 times (NR + j)/NR. This satisfies all the claim limitations and reads on the claim).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the third and fourth elements in the same way as the first and second elements since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
With regards to claim 8, Sasaki discloses wherein NR is 6  and (NR + j) is 8 or 10 as for these numbers the claimed pitch ratio is either 1.33 or 1.67 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 9, Sasaki discloses wherein NR is 8 and (NR + j) is 10 or 14 as for these numbers the claimed pitch ratio is either 1.25 or 1.75 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 10, Sasaki discloses wherein NR is  9 and (NR + j) is 12 or 15 as for these numbers the claimed pitch ratio is either 1.33 or 1.67 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 11, Sasaki discloses wherein NR is 10 and (NR + j) is 12, 14, or 18 as for these numbers the claimed pitch ratio is either 1.2, 1.4, or 1.8 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 12, Sasaki discloses wherein NR is 12 and (NR + j) is 14, 16, 20 or 22 as for these numbers the claimed pitch ratio is either 1.12, 1.33, 1.67, or 1.83 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 13, Sasaki discloses wherein NR is 14 and (NR + j) is 16, 18, or 20 as for these numbers the claimed pitch ratio is either 1.14, 1.29, or 1.43 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 14, Sasaki discloses wherein NR is 16 and (NR + j) is 18, 20, 22, or 28 as for these numbers the claimed pitch ratio is either 1.125, 1.25, 1.375, or 1.75 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855